PER CURIAM:
Elvis David Lewis, a native and citizen of Grenada, seeks review of an order of the Board of Immigration Appeals (Board) declining to exercise its sua sponte authority to grant Lewis’s third motion to reconsider. We do not have jurisdiction to review the Board’s decision not to invoke its sua sponte power to grant relief. See Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir.2009). We accordingly dismiss the pe*179tition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.